EXHIBIT 10.1
 
SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (this “Agreement”) is dated as of February
24, 2010, among SinoHub, Inc., a Delaware corporation (collectively with its
predecessors, the “Company”), and the investors listed on the Schedule of
Investors attached hereto as Annex A and identified on the signature pages
hereto (each, an “Investor” and collectively, the “Investors”).
 
WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act (as defined below) and Rule 506
promulgated thereunder, the Company desires to issue and sell to each Investor,
and each Investor, severally and not jointly, desires to purchase from the
Company certain securities of the Company, as more fully described in this
Agreement.
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Investors agree
as follows:
 
ARTICLE 1.
DEFINITIONS
 
1.1.           Definitions.  In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms shall have
the meanings indicated in this Section 1.1:
 
“Action” means any action, claim, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation pending
or threatened in writing against or affecting the Company, any Subsidiary or any
of their respective properties before or by any court, arbitrator, governmental
or administrative agency, regulatory authority (federal, state, county, local or
foreign), stock market, stock exchange or trading facility.
 
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144.
 
“Business Day” means any day except Saturday, Sunday and any day which is a
federal legal holiday or a day on which banking institutions in the State of New
York are authorized or required by law or other governmental action to close.
 
 “Closing” means the closing of the purchase and sale of the Shares pursuant to
Article 2.
 
“Closing Date” means the Business Day on which all of the conditions set forth
in Sections 5.1 and 5.2 hereof are satisfied, or such other date as the parties
may agree.
 
 “Commission” means the Securities and Exchange Commission.
 
“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any securities into which such common stock may hereafter be
reclassified.
 
“Common Stock Equivalents” means any securities of the Company or any Subsidiary
which entitle the holder thereof to acquire Common Stock at any time, including
without limitation, any debt, preferred stock, rights, options, warrants or
other instrument that is at any time convertible into or exchangeable for, or
otherwise entitles the holder thereof to receive, Common Stock or other
securities that entitle the holder to receive, directly or indirectly, Common
Stock.
 
“Company Counsel” means Seyfarth Shaw LLP.
 
“Company Deliverables” has the meaning set forth in Section 2.2(a).
 

--------------------------------------------------------------------------------


 
“Delivery Date” means three (3) Trading Days after the date on which the
Investor shall have requested removal of the restricted legends from
certificates representing Shares or Warrant Shares and shall have delivered to
the Company’s transfer agent those items required by Section 4.1(c) hereunder.
 
“Disclosure Materials” has the meaning set forth in Section 3.1(g).
 
“Effective Date” means the date that the Registration Statement required by
Section 2(a) of the Registration Rights Agreement is first declared effective by
the Commission.
 
 “Evaluation Date” has the meaning set forth in Section 3.1(r).
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“GAAP” means U.S. generally accepted accounting principles.
 
“Intellectual Property Rights” has the meaning set forth in Section 3.1(o).
 
 “Investment Amount” means, with respect to each Investor, the Investment Amount
indicated on such Investor’s signature page to this Agreement.
 
“Investor Deliverables” has the meaning set forth in Section 2.2(b).
 
“Investor Party” has the meaning set forth in Section 4.6.
 
“Lien” means any lien, charge, encumbrance, security interest, right of first
refusal or other restrictions of any kind, including any restriction on use,
voting, transfer, receipt of income, or exercise of any other attribute of
ownership.
 
“Material Adverse Effect” means any result, occurrence, fact, change, event or
effect (whether or not constituting a breach of a representation, warranty or
covenant set forth in this Agreement) that, individually or in the aggregate
with any such other results, occurrences, facts, changes, events or effects, (i)
would have or could reasonably be expected to have a material adverse effect on
the historical or near-term or long-term projected business, operations, assets,
liabilities, condition (financial or otherwise) or results of operations of the
Company and the Subsidiaries, taken as a whole, (ii) would or could reasonably
be expected to prevent or materially impair or delay the ability of the Company
to consummate the transactions contemplated by this Agreement or perform its
duties under this Agreement or any of the other Transaction Documents, or (iii)
would or could reasonably be expected to be materially adverse to the ability of
the Company or any Subsidiary to operate its business immediately after the
Closing substantially in the manner as such business was operated immediately
prior to the Closing.  
 
“Money Laundering Laws” has the meaning set forth in Section 3.1(z).
 
“OFAC” has the meaning set forth in Section 3.1(y).
 
“Outside Date” means March 5, 2010.


"Per Share Purchase Price" equals $3.00.
 
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
“Placement Agent” means Canaccord Adams Inc.
 
“PRC” means the People’s Republic of China, not including Taiwan, Hong Kong and
Macau.
 
2

--------------------------------------------------------------------------------


 
“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of the date of this Agreement, among the Company and the Investors.
 
“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale by the
Investors of any of the Shares or any of the Warrant Shares.
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“SEC Reports” has the meaning set forth in Section 3.1(g).
 
 “Securities Act” means the Securities Act of 1933, as amended.
 
“Share Delivery Date” has the meaning set forth in Section 4.1(c).
 
“Shares” means the shares of Common Stock issued or issuable to the Investors
pursuant to this Agreement.
 
“Short Sales” include, without limitation, all “short sales” as defined in Rule
200 promulgated under Regulation SHO under the Exchange Act and all types of
direct and indirect stock pledges, forward sale contracts, options, puts, calls,
swaps and similar arrangements (including on a total return basis), and sales
and other transactions through non-US broker dealers or foreign regulated
brokers.
 
“Subsidiary” of a specified Person is an Affiliate controlled by such Person
directly, or indirectly through one or more intermediaries.
 
“Trading Day” means (i) a day on which the Common Stock is traded on a Trading
Market (other than the OTC Bulletin Board), or (ii) if the Common Stock is not
listed on a Trading Market (other than the OTC Bulletin Board), a day on which
the Common Stock is traded in the over-the-counter market, as reported by the
OTC Bulletin Board, or (iii) if the Common Stock is not quoted on any Trading
Market, a day on which the Common Stock is quoted in the over-the-counter market
as reported by the Pink Sheets LLC (or any similar organization or agency
succeeding to its functions of reporting prices); provided, that in the event
that the Common Stock is not listed or quoted as set forth in (i), (ii) and
(iii) hereof, then Trading Day shall mean a Business Day.
 
“Trading Market” means whichever of the NYSE AMEX Equities, the Nasdaq Capital
Market, the Nasdaq Global Market, the Nasdaq Global Select Market, the New York
Stock Exchange or the OTC Bulletin Board (or any successors to any of the
foregoing) on which the Common Stock is listed or quoted for trading on the date
in question.
 
“Transaction Documents” means this Agreement, the Registration Rights Agreement,
the Warrants, and any other documents or agreements executed in connection with
the transactions contemplated hereunder.
 
“Warrants” means those warrants to purchase shares of Common Stock until the
fifth anniversary of the Closing Date, at an exercise price of $3.25 per share,
subject to adjustment.
 
“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.
 
ARTICLE 2.
PURCHASE AND SALE
 
2.1.           Closing.  Subject to the terms and conditions set forth in this
Agreement, at the Closing the Company shall issue and sell to each Investor, and
each Investor shall, severally and not jointly, purchase from the Company, the
Shares representing such Investor’s Investment Amount.  The Closing shall take
place at the offices of Company Counsel on the Closing Date or at such other
location or time as the parties may agree.
 
3

--------------------------------------------------------------------------------


 
2.2.           Closing Deliveries.  (a)  At the Closing, the Company shall
deliver or cause to be delivered to each Investor the following (the “Company
Deliverables”):
 
(i)           a certificate evidencing a number of Shares equal to such
Investor’s Investment Amount divided by the Per Share Purchase Price, registered
in the name of such Investor, which obligation may be satisfied by delivery of a
copy of the irrevocable instructions to the Company’s transfer agent instructing
the transfer agent to deliver  to the addresses directed by the Investors Shares
equal to such Investor’s Investment Amount divided by the Per Share Purchase
Price, registered in the name of such Investor;
 
(ii)          a warrant certificate registered in the name of such Investor
evidencing a Warrant  exercisable for 50% of the Shares issued under 2.2(i);
and.
 
(iii)         the items described in Sections 5.1(f) and 5.1(i) hereunder if not
delivered prior to the Closing.
 
 (b)           By the Closing, each Investor shall deliver or cause to be
delivered the agreements specified in Section 5.2(d), each duly signed by such
Investor (collectively, the “Investor Deliverables”).
 
 (c)           At the Closing, each Investor shall cause to be delivered its
Investment Amount, in United States dollars and in immediately available funds,
by wire transfer to an account designated in writing by the Company for such
purpose.
 
ARTICLE 3.
REPRESENTATIONS AND WARRANTIES
 
3.1.           Representations and Warranties of the Company.  The Company
hereby makes the following representations and warranties to each Investor:
 
(a)          Subsidiaries.  The Company has no direct or indirect Subsidiaries
other than as specified in the SEC Reports.  The Company owns, directly or
indirectly, all of the capital stock of each Subsidiary free and clear of any
and all Liens, and all the issued and outstanding shares of capital stock of
each Subsidiary are validly issued and are fully paid, non-assessable and free
of preemptive and similar rights.  There are no outstanding conversion or other
rights, options, warrants or agreements granted or issued by or binding upon any
Subsidiary for the purchase or acquisition of any shares of capital stock of any
Subsidiary or any other securities convertible into, exchangeable for or
evidencing the rights to subscribe for any shares of such capital
stock.  Neither the Company nor any Subsidiary is subject to any obligation
(contingent or otherwise) to repurchase or otherwise acquire or retire any
shares of the capital stock of any Subsidiary or any convertible securities,
rights, warrants or options of the type described in the preceding
sentence.  Neither the Company nor any Subsidiary is party to, nor has any
knowledge of, any agreement restricting the voting or transfer of any shares of
the capital stock of any Subsidiary.
 
(b)         Organization and Qualification.  The Company and each Subsidiary are
duly incorporated or otherwise organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or organization (as
applicable), with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently
conducted.  Neither the Company nor any Subsidiary is in violation of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational or charter documents.  The Company and each Subsidiary are
duly qualified to conduct its respective businesses and are in good standing as
a foreign corporation or other entity in each jurisdiction in which the nature
of the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not, individually or in the aggregate, have or reasonably
be expected to result in a Material Adverse Effect.
 
4

--------------------------------------------------------------------------------


 
(c)         Authorization; Enforcement.  The Company has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents and otherwise to carry out its
obligations thereunder, and to issue and sell the Shares and the Warrants.  The
execution and delivery of each of the Transaction Documents by the Company and
the consummation by it of the transactions contemplated thereby have been duly
authorized by all necessary action on the part of the Company and no further
action is required by the Company, any Subsidiary, the Board of Directors of the
Company, or the Company’s stockholders in connection therewith.  Each
Transaction Document has been (or upon delivery will have been) duly executed by
the Company and, when delivered in accordance with the terms hereof, will
constitute the valid and binding obligation of the Company enforceable against
the Company in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally the enforcement
of, creditors’ rights and remedies or by other equitable principles of general
application.
 
(d)         No Conflicts.  The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated thereby do not and will not (i) conflict with or
violate any provision of the Company’s or any Subsidiary’s certificate or
articles of incorporation, bylaws or other organizational or charter documents,
or (ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company or Subsidiary debt or otherwise) or other
understanding to which the Company or any Subsidiary is a party or by which any
property or asset of the Company or any Subsidiary is bound or affected, or
(iii) result in a violation of any law, rule, regulation, order, judgment,
injunction, decree or other restriction of any court or governmental authority
to which the Company or a Subsidiary is subject (including federal and state
securities laws and regulations), or by which any property or asset of the
Company or a Subsidiary is bound or affected; except in the case of each of
clauses (ii) and (iii), such as could not, individually or in the aggregate,
have or reasonably be expected to result in a Material Adverse Effect.
 
(e)          Filings, Consents and Approvals.  Neither the Company nor any
Subsidiary is required to obtain any consent, waiver, authorization or order of,
give any notice to, or make any filing or registration with, any United States
or PRC court or other federal, state, local or other governmental authority or
other Person in connection with the execution, delivery and performance by the
Company of the Transaction Documents, other than (i) the filing with the
Commission of one or more Registration Statements in accordance with the
requirements of the Registration Rights Agreement, (ii) filings required by
state securities laws, (iii) the filing of a Notice of Sale of Securities on
Form D with the Commission under Regulation D of the Securities Act, (iv) the
filings required in accordance with Section 4.4 hereof and (v) those that have
been made or obtained prior to the date of this Agreement.
 
(f)          Issuance of the Shares.  The Shares and Warrant Shares have been
duly authorized and, when issued and paid for in accordance with the Transaction
Documents, will be duly and validly issued, fully paid and nonassessable, free
and clear of all Liens.  The Warrants have been duly authorized for
issuance.  The Company has reserved from its duly authorized capital stock the
shares of Common Stock issuable pursuant to this Agreement in order to issue the
Shares and Warrant Shares.
 
(g)         SEC Reports; Financial Statements.  The Company has filed all
reports required to be filed by it under the Securities Act and the Exchange
Act, including pursuant to Section 13(a) or 15(d) thereof, for the twelve months
preceding the date hereof (or such shorter period as the Company was required by
law to file such reports) (the foregoing materials filed during such period
being collectively referred to herein as the “SEC Reports” and, together with
the Schedules to this Agreement (if any), the “Disclosure Materials”) on a
timely basis or has timely filed a valid extension of such time of filing and
has filed any such SEC Reports prior to the expiration of any such
extension.  As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act and the rules and regulations of the Commission promulgated thereunder, and
none of the SEC Reports, when filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.  The financial
statements of the Company included in the SEC Reports comply in all material
respects with applicable accounting requirements and the rules and regulations
of the Commission with respect thereto as in effect at the time of filing.  Such
financial statements have been prepared in accordance with GAAP applied on a
consistent basis during the periods involved, except as may be otherwise
specified in such financial statements or the notes thereto, and fairly present
in all material respects the financial position of the Company and its
consolidated Subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to year-end audit adjustments.
 
5

--------------------------------------------------------------------------------


 
(h)         Press Releases.  The press releases disseminated by the Company
during the twelve months preceding the date of this Agreement taken as a whole
do not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made and
when made, not misleading.
 
(i)           Material Changes.  Since the date of the latest audited financial
statements included within the SEC Reports, except as specifically disclosed in
the SEC Reports, (i) there has been no event, occurrence or development that has
had or that could reasonably be expected to result in a Material Adverse Effect,
(ii) neither the Company nor any Subsidiary has incurred any liabilities
(direct, indirect, contingent, or otherwise) other than (A) trade payables,
accrued expenses and other liabilities incurred in the ordinary course of
business consistent with past practice and (B) liabilities not required to be
reflected in the Company’s financial statements pursuant to GAAP or required to
be disclosed in filings made with the Commission, (iii) the Company has not
altered its method of accounting or the identity of its auditors, (iv) the
Company has not declared or made any dividend or distribution of cash or other
property to its stockholders or purchased, redeemed or made any agreements to
purchase or redeem any shares of its capital stock, and (v) the Company has not
issued any equity securities to any Company or Subsidiary officer, director or
Affiliate, except pursuant to existing Company stock option plans.
 
(j)           Litigation.  There is no Action which (i) adversely affects or
challenges the legality, validity or enforceability of any of the Transaction
Documents or the Shares or (ii) except as specifically disclosed in the SEC
Reports, could, if there were an unfavorable decision, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect.  Neither the Company nor any Subsidiary, nor any director or officer
thereof (in his or her capacity as such), is or has been the subject of any
Action involving a claim of violation of or liability under federal or state
securities laws or a claim of breach of fiduciary duty, except as specifically
disclosed in the SEC Reports.  There has not been, and to the knowledge of the
Company, there is not pending any investigation by the Commission involving the
Company or any current or former director or officer of the Company (in his or
her capacity as such).  The Commission has not issued any stop order or other
order suspending the effectiveness of any registration statement filed by the
Company or any Subsidiary under the Exchange Act or the Securities Act.
 
(k)          Labor Relations.  No material labor dispute exists or, to the
knowledge of the Company, is imminent with respect to any of the employees of
the Company or any Subsidiary.
 
(l)           Compliance.  Neither the Company nor any Subsidiary (i) is in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or any Subsidiary under), nor has the Company or any Subsidiary
received notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (ii) is in
violation of any order of any court, arbitrator or governmental body, or (iii)
is or has been in violation of any statute, rule or regulation of any
governmental authority, including without limitation all foreign, federal, state
and local laws relating to taxes, environmental protection, occupational health
and safety, product quality and safety and employment and labor matters, except
in each case as could not, individually or in the aggregate, have or reasonably
be expected to result in a Material Adverse Effect. The Company is in compliance
with all effective requirements of the Sarbanes-Oxley Act of 2002, as amended,
and the rules and regulations thereunder, that are applicable to it, except
where such noncompliance could not have or reasonably be expected to result in a
Material Adverse Effect.
 
(m)         Regulatory Permits.  The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate United States
and PRC federal, state, local or foreign regulatory authorities necessary to
conduct their respective businesses as described in the SEC Reports, except
where the failure to possess such permits could not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, and neither the Company nor any Subsidiary has received any notice of
proceedings relating to the revocation or modification of any such permits.
 
6

--------------------------------------------------------------------------------


 
(n)         Title to Assets.  The Company and the Subsidiaries have valid land
use rights for all  of all real estate owned by the Company or the Subsidiaries,
respectively, if any, and good and marketable leasehold estates to all real
estate leased by the Company or the Subsidiaries, respectively, and good and
marketable title in all personal property owned by them, in each case free and
clear of all Liens, except for Liens as do not materially affect the value of
such property and do not materially interfere with the use made and proposed to
be made of such property by the Company and the Subsidiaries. Any real property
and facilities held under lease by the Company and the Subsidiaries are held by
them under valid, subsisting and enforceable leases of which the Company and the
Subsidiaries are in compliance, except as could not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect.
 
(o)         Patents and Trademarks.  Neither the Company nor any of its
Subsidiaries has any knowledge, nor have any of them received a written or oral
notice, that its patents, patent applications, trademarks, trademark
applications, service marks, trade names, copyrights, licenses and other similar
rights that the Company and its Subsidiaries owns, uses, or has the rights to
use (collectively, the “Intellectual Property Rights”), violates or infringes
upon the rights of any Person.  The Company and its Subsidiaries own or possess
all rights to use, option and/or license, as the case may be, all Intellectual
Property Rights necessary for the conduct of their respective businesses as
currently being conducted, except where the failure to own or possess such
rights could not reasonably be expected to result in a Material Adverse
Effect.  To the knowledge of the Company and its Subsidiaries, no former or
current employee, no former or current consultant, and no third-party joint
developer of the Company or its Subsidiaries has any Intellectual Property
Rights made, developed, conceived, created or written by the aforesaid employee,
consultant or third-party joint developer during the period of his or her
retention by, or joint venture with, such Company or Subsidiary which can be
asserted against any of the Company or any such Subsidiary.
 
(p)         Insurance.  The Company and the Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged.  The Company has no reason to believe that it will
not be able to renew its and the Subsidiaries’ existing insurance coverage as
and when such coverage expires or to obtain similar coverage from similar
insurers as may be necessary to continue its business on terms consistent with
market for the Company’s and such Subsidiaries’ respective lines of business.
 
(q)         Transactions With Affiliates and Employees.  Except as set forth in
the SEC Reports, none of the officers or directors of the Company and, to the
knowledge of the Company, none of the employees of the Company is presently a
party to any transaction with the Company or any Subsidiary (other than for
services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner.
 
(r)          Solvency.  Based on the financial condition of the Company as of
the Closing Date (and assuming that the Closing shall have occurred), (i) the
Company’s fair saleable value of its assets exceeds the amount that will be
required to be paid on or in respect of the Company’s existing debts and other
liabilities (including known contingent liabilities) as they mature, (ii) the
Company’s assets do not constitute unreasonably small capital to carry on its
business for the 12-month period following Closing as now conducted and as
proposed to be conducted including its capital needs taking into account the
particular capital requirements of the business conducted by the Company, and
projected capital requirements and capital availability thereof, and (iii) the
current cash flow of the Company, together with the proceeds the Company would
receive, were it to liquidate all of its assets, after taking into account all
anticipated uses of the cash, would be sufficient to pay all amounts on or in
respect of its debt when such amounts are required to be paid.
 
(s)          Certain Fees.  The Investors shall have no obligation with respect
to any fees or with respect to any claims (other than such fees or commissions
owed by an Investor pursuant to written agreements executed by such Investor
which fees or commissions shall be the sole responsibility of such Investor)
made by or on behalf of any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other Person for brokerage or
finder’s fees or commissions that may be due in connection with the transactions
contemplated by this Agreement.
 
7

--------------------------------------------------------------------------------


 
(t)          Certain Registration Matters. Assuming the accuracy of the
Investors’ representations and warranties set forth in Section 3.2(b)-(e), no
registration under the Securities Act is required for the offer and sale of the
Shares, the Warrants, or the Warrant Shares by the Company to the Investors
under the Transaction Documents.  The Company is eligible to register its Common
Stock for resale by the Investors under Forms S-1 and S-3 promulgated under the
Securities Act.  The Company has not granted or agreed to grant to any Person
any rights (including “piggy-back” registration rights) to have any securities
of the Company registered with the Commission or any other governmental
authority that have not been satisfied.
 
(u)         Listing and Maintenance Requirements.  Except as specified in the
SEC Reports, the Company has not, in the two years preceding the date hereof,
received notice from any Trading Market to the effect that the Company is not in
compliance with the listing or maintenance requirements thereof.  The Company
is, and has no reason to believe that it will not in the foreseeable future
continue to be, in compliance with the listing and maintenance requirements for
continued listing of the Common Stock on the Trading Market on which the Common
Stock is currently listed or quoted.  The issuance and sale of the Shares under
the Transaction Documents does not contravene the rules and regulations of the
Trading Market on which the Common Stock is currently listed or quoted, and no
approval of the shareholders of the Company thereunder is required for the
Company to issue and deliver to the Investors the Shares contemplated by
Transaction Documents.
 
(v)         Investment Company.  The Company is not, and is not an Affiliate of,
and immediately following the Closing will not have become, an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.
 
(w)         No Additional Agreements.  The Company does not have any agreement
or understanding with any Investor with respect to the transactions contemplated
by the Transaction Documents other than as specified in the Transaction
Documents.
 
(x)          Foreign Corrupt Practices Act.  Neither the Company nor any
Subsidiary, nor to the knowledge of the Company, any agent or other person
acting on behalf of any of the Company or any Subsidiary, has, directly or
indirectly, (i) used any funds, or will use any proceeds from the sale of the
Shares, for unlawful contributions, gifts, entertainment or other unlawful
expenses related to foreign or domestic political activity, (ii) made any
unlawful payment to foreign or domestic government officials or employees or to
any foreign or domestic political parties or campaigns from corporate funds,
(iii) failed to disclose fully any contribution made by the Company or any
Subsidiary (or made by any Person acting on their behalf of which the Company is
aware) which is in violation of law, or (iv) has violated the Foreign Corrupt
Practices Act of 1977, as amended, and the rules and regulations thereunder.
 
(y)         OFAC. Neither the Company nor any Subsidiary nor, to the knowledge
of the Company, any director, officer, agent, employee, Affiliate or Person
acting on behalf of the Company or any Subsidiary is currently subject to any
U.S. sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Company will not directly or indirectly
use the proceeds of the sale of the Shares, or lend, contribute or otherwise
make available such proceeds to any Subsidiary, joint venture partner or other
Person or entity, towards any sales or operations in Cuba, Iran, Syria, Sudan,
Myanmar or any other country sanctioned by OFAC or for the purpose of financing
the activities of any Person currently subject to any U.S. sanctions
administered by OFAC.
 
(z)         Money Laundering Laws. The operations of each of the Company and any
Subsidiary are and have been conducted at all times in compliance with the money
laundering statutes of applicable jurisdictions, the rules and regulations
thereunder and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any applicable governmental agency (collectively,
the “Money Laundering Laws”) and no action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving the
Company and/or any Subsidiary with respect to the Money Laundering Laws is
pending or, to the best knowledge of the Company, threatened.
 
8

--------------------------------------------------------------------------------


 
(aa)       Executive Officers.  No executive officer (as defined in Rule 501(f)
of the Securities Act) of the Company or any Subsidiary has notified the Company
or such Subsidiary that such officer intends to leave the Company or such
Subsidiary or otherwise terminate such officer’s employment with the Company or
such Subsidiary.  No executive officer of the Company or any Subsidiary, to the
knowledge of the Company or such Subsidiary, is in violation of any material
term of any employment contract, confidentiality, disclosure or proprietary
information agreement, non-competition agreement, or any other contract or
agreement or any restrictive covenant.
 
(bb)       No Undisclosed Events or Circumstances.  No event or circumstance has
occurred or exists with respect to the Company or its Subsidiaries or their
respective businesses, properties, prospects, operations or financial condition,
which, under applicable law, rule or regulation, requires public disclosure or
announcement by the Company but which has not been so publicly announced or
disclosed.
 
 (cc) Disclosure. All of the disclosure furnished by or on behalf of the Company
to the Investors regarding the Company, its business and the transactions
contemplated hereby, including the disclosure schedules to this Agreement, is
true and correct in all material respects and does not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein, in light of the circumstances under
which they were made, not misleading. Neither the Company nor any other Person
acting on its behalf has provided any Investor or its agents or counsel with any
information that the Company believes constitutes material non-public
information, unless prior thereto such Investor shall have executed a written
agreement regarding the confidentiality and use of such information.  The
Company understands and confirms that each Investor shall be relying on the
foregoing representations in effecting transactions in securities of the
Company.


3.2.           Representations and Warranties of the Investors.  Each Investor
hereby, for itself and for no other Investor, represents and warrants to the
Company as follows:
 
(a)          Organization; Authority.  Such Investor is an entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with the requisite corporate or partnership
power and authority to enter into and to consummate the transactions
contemplated by the applicable Transaction Documents and otherwise to carry out
its obligations thereunder. The execution, delivery and performance by such
Investor of the transactions contemplated by this Agreement has been duly
authorized by all necessary corporate or, if such Investor is not a corporation,
such partnership, limited liability company or other applicable like action, on
the part of such Investor.  Each of this Agreement and the Registration Rights
Agreement has been duly executed by such Investor, and when delivered by such
Investor in accordance with the terms hereof, will constitute the valid and
legally binding obligation of such Investor, enforceable against it in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally the enforcement of, creditors’
rights and remedies or by other equitable principles of general application.
 
(b)         Investment Intent.  Such Investor is acquiring the Shares and
Warrants as principal for its own account and not with a view to or for
distributing or reselling such Shares, Warrants or Warrant Shares or any part
thereof, without prejudice, however, to such Investor’s right at all times to
sell or otherwise dispose of all or any part of such Shares or Warrant Shares in
compliance with applicable federal and state securities laws.  Such Investor is
acquiring the Shares and Warrants hereunder in the ordinary course of its
business. Such Investor does not have any agreement or understanding, directly
or indirectly, with any Person to distribute any of the Shares or Warrant
Shares.
 
(c)         Investor Status.  At the time such Investor was offered the Shares
and Warrants, it was, and at the date hereof it is, an “accredited investor” as
defined in Rule 501(a) under the Securities Act.  Such Investor is not a
registered broker-dealer under Section 15 of the Exchange Act.
 
(d)         General Solicitation.  Such Investor is not purchasing the Shares
and Warrants as a result of any advertisement, article, notice or other
communication regarding the Shares published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or any other general solicitation or general advertisement.
 
9

--------------------------------------------------------------------------------


 
(e)         Access to Information.  Such Investor acknowledges that it has
reviewed the Disclosure Materials and has been afforded (i) the opportunity to
ask such questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Shares and the merits and risks of investing in the Shares; (ii)
access to information about the Company and the Subsidiaries and their
respective financial condition, results of operations, business, properties,
management and prospects sufficient to enable it to evaluate its investment; and
(iii) the opportunity to obtain such additional information that the Company
possesses or can acquire without unreasonable effort or expense that is
necessary to make an informed investment decision with respect to the
investment.  Neither such inquiries nor any other investigation conducted by or
on behalf of such Investor or its representatives or counsel shall modify, amend
or affect such Investor’s right to rely on the truth, accuracy and completeness
of the Disclosure Materials and the Company’s representations and warranties
contained in the Transaction Documents.
 
(f)          Certain Trading Activities.  Other than consummating the
transactions contemplated hereunder, such Investor has not directly or
indirectly, nor has any Person acting on behalf of or pursuant to any
understanding with such Investor, executed any purchases or sales, including
Short Sales, of the securities of the Company during the period commencing as of
the time that such Investor first received a term sheet (written or oral) from
the Company or any other Person representing the Company setting forth the
material terms of the transactions contemplated hereunder and ending immediately
prior to the execution hereof. Notwithstanding the foregoing, in the case of a
Investor that is a multi-managed investment vehicle whereby separate portfolio
managers manage separate portions of such Investor’s assets and the portfolio
managers have no direct knowledge of the investment decisions made by the
portfolio managers managing other portions of such Investor’s assets, the
representation set forth above shall only apply with respect to the portion of
assets managed by the portfolio manager that made the investment decision to
purchase the Securities covered by this Agreement. Such Investor (not to include
Affiliates over which Investor does not exercise investment discretion)
covenants that neither it nor any Person acting on its behalf or pursuant to any
understanding with it will engage in any transactions in the securities of the
Company (including Short Sales) prior to the time that the transactions
contemplated by this Agreement are publicly disclosed.
 
(g)         Independent Investment Decision.  Except as may be disclosed in any
filings with the Commission by the Investors under Section 13 and/or Section 16
of the Exchange Act, no Investor has agreed to act with any other Investor for
the purpose of acquiring, holding, voting or disposing of the Shares or the
Warrant Shares for purposes of Section 13(d) under the Exchange Act, and each
Investor is acting independently with respect to its investment in the Shares
and the Warrant Shares.  Such Investor has independently evaluated the merits of
its decision to purchase Shares pursuant to the Transaction Documents, and such
Investor confirms that it has not relied on the advice of any other Investor’s
business and/or legal counsel in making such decision.  Such Investor has not
relied on the business or legal advice of the Placement Agent or any of its
agents, counsel or Affiliates in making its investment decision hereunder, and
confirms that none of such Persons has made any representations or warranties to
such Investor in connection with the transactions contemplated by the
Transaction Documents.
 
ARTICLE 4.
OTHER AGREEMENTS OF THE PARTIES
 
4.1.          (a)         Shares, Warrants and Warrant Shares may only be
disposed of in compliance with state and federal securities laws.  In connection
with any transfer of the Shares and Warrant Shares other than pursuant to an
effective registration statement, to the Company, to an Affiliate of an Investor
or in connection with a pledge as contemplated in Section 4.1(b), the Company
may require the transferor thereof to provide to the Company an opinion of
counsel selected by the transferor, the form and substance of which opinion
shall be reasonably satisfactory to the Company, to the effect that such
transfer does not require registration of such transferred Shares under the
Securities Act.
 
(b)         Certificates evidencing the Shares and Warrant Shares will contain
the following legend, until such time as they are not required under Section
4.1(c):
 
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.
 
10

--------------------------------------------------------------------------------


 
The Company acknowledges and agrees that an Investor may from time to time
pledge, and/or grant a security interest in some or all of the Shares pursuant
to a bona fide margin agreement in connection with a bona fide margin account
and, if required under the terms of such agreement or account, such Investor may
transfer pledged or secured Shares to the pledgees or secured parties.  Such a
pledge or transfer would not be subject to approval or consent of the Company
and no legal opinion of legal counsel to the pledgee, secured party or pledgor
shall be required in connection with the pledge, but such legal opinion may be
required in connection with a subsequent transfer following default by the
Investor transferee of the pledge.  No notice shall be required of such
pledge.  At the appropriate Investor’s expense, the Company will execute and
deliver such reasonable documentation as a pledgee or secured party of Shares
may reasonably request in connection with a pledge or transfer of the Shares
including the preparation and filing of any required prospectus supplement under
Rule 424(b)(3) of the Securities Act or other applicable provision of the
Securities Act to appropriately amend the list of selling stockholders
thereunder.  Except as otherwise provided in Section 4.1(c), any Shares subject
to a pledge or security interest as contemplated by this Section 4.1(b) shall
continue to bear the legend set forth in this Section 4.1(b) and be subject to
the restrictions on transfer set forth in Section 4.1(a).
 
(c)         Certificates evidencing Shares and Warrant Shares shall not contain
any legend (including the legend set forth in Section 4.1(b)): (i) while a
registration statement (including the Registration Statement) covering the
resale of such Shares and Warrant Shares is effective under the Securities Act,
(ii) following a sale or transfer of such Shares or Warrant Shares pursuant to
Rule 144 (assuming the transferee is not an Affiliate of the Company), or (iii)
while such Shares and Warrant Shares are eligible for sale without volume
limitations pursuant to Rule 144.  If an Investor shall make a sale or transfer
of Shares or Warrant Shares either (x) pursuant to Rule 144 or (y) pursuant to a
registration statement and in each case shall have delivered to the Company or
the Company’s transfer agent the certificate representing Shares or Warrant
Shares containing a restrictive legend which are the subject of such sale or
transfer and a representation letter in customary form (the date of such sale or
transfer and share delivery being the “Share Delivery Date”), then the Company
shall deliver or cause to be delivered to such Investor a certificate
representing such Shares or Warrant Shares that is free from all restrictive or
other legends by the third Trading Day following the Share Delivery
Date.  Certificates for Shares or Warrant Shares subject to legend removal
hereunder shall be transmitted by the Transfer Agent to the Purchaser by
crediting the account of the Purchaser’s broker with the Depository Trust
Company System as directed by such Purchaser.  The Company shall bear all
transfer agent fees with respect to the removal of the legends and the issuance
of certificates free of such legends.
 
(d)         In addition to any other rights available to the Investor, if the
Company fails to cause its transfer agent to transmit to the Investor a
certificate or certificates representing Shares or Warrant Shares requested by
the Investor pursuant to Section 4.1(c) hereof (“Requested Shares”) before the
Delivery Date, and if after such date the Investor is required by its broker to
purchase (in an open market transaction or otherwise) shares of Common Stock to
deliver in satisfaction of a sale by the Investor of such Requested Shares which
the Investor anticipated receiving pursuant to its request (a “Buy-In”), then
the Company shall (1) pay in cash to the Investor the amount by which (x) the
Investor’s total purchase price (including brokerage commissions, if any) for
the shares of Common Stock so purchased exceeds (y) the amount obtained by
multiplying (A) the number of Requested Shares that the Company was required to
deliver to the Investor in connection with its request at issue times (B) the
price at which the sell order giving rise to such purchase obligation was
executed, and (2) deliver to the Investor the number of shares of Common Stock
that would have been issued had the Company timely complied with its exercise
and delivery obligations hereunder.  For example, if the Investor purchases
Common Stock having a total purchase price of $11,000 to cover a Buy-In with
respect to a requested issuance of shares of Common Stock with an aggregate sale
price giving rise to such purchase obligation of $10,000, under clause (1) of
the immediately preceding sentence the Company shall be required to pay the
Investor $1,000.  The Investor shall provide the Company written notice
indicating the amounts payable to the Investor in respect of the Buy-In,
together with applicable confirmations and other evidence reasonably requested
by the Company.  Nothing herein shall limit a Investor’s right to pursue any
other remedies available to it hereunder, at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief with
respect to the Company’s failure to timely deliver certificates representing
Requested Shares of Common Stock upon request made pursuant to the terms of
Section 4.1(c) hereof.
 
11

--------------------------------------------------------------------------------


 
4.2.           Furnishing of Information.  As long as any Investor owns the
Shares, the Company covenants to timely file (or obtain extensions in respect
thereof and file within the applicable grace period) all reports required to be
filed by the Company after the date hereof pursuant to the Exchange Act, and the
Company shall not terminate its status as an issuer required to file reports
under the Exchange Act even if the Exchange Act or the rules and regulations
thereunder would permit such termination; provided, however, that the provisions
of this Section 4.2 shall terminate and be of no further force and effect in the
event of the acquisition of the Company or substantially all of its assets.  The
Company further covenants that it will take such further action as any holder of
Shares may reasonably request, all to the extent required from time to time to
enable such Person to sell the Shares without registration under the Securities
Act within the limitation of the exemptions provided by Rule 144.
 
4.3.           Integration.  The Company shall not, and shall use its best
efforts to ensure that no Affiliate of the Company shall, sell, offer for sale
or solicit offers to buy or otherwise negotiate in respect of any security (as
defined in Section 2 of the Securities Act) that would be integrated with the
offer or sale of the Shares in a manner that would require the registration
under the Securities Act of the sale of the Shares and Warrants to the
Investors, or that would be integrated with the offer or sale of the Shares for
purposes of the rules and regulations of any Trading Market in a manner that
would require stockholder approval of the sale of the securities to the
Investors.
 
4.4.           Securities Laws Disclosure; Publicity.  By 8:30 a.m. (New York
City time) on the next Business Day following the execution of this Agreement
the Company will issue an appropriate press release and file a Current Report on
Form 8-K disclosing the material terms of the Transaction Documents (and attach
as exhibits thereto the Transaction Documents) and, if the Closing occurs on the
same date as the execution of the Agreement, disclosing the Closing.  If the
Closing occurs on a different date than the date of execution of this Agreement.
by 8:30 a.m. (New York City time) on the next Business Day following the Closing
Date the Company will issue an additional press release and file an additional
Current Report on Form 8-K to disclose the Closing.  In addition, the Company
will make such other filings and notices in the manner and time required by the
Commission and the Trading Market on which the Common Stock is
listed.  Notwithstanding the foregoing, the Company shall not publicly disclose
the name of any Investor, or include the name of any Investor in any filing with
the Commission (other than a Registration Statement and any exhibits to filings
made in respect of this transaction in accordance with periodic filing
requirements under the Exchange Act) or any regulatory agency or Trading Market,
without the prior written consent of such Investor, except to the extent such
disclosure is required by law or Trading Market regulations.
 
4.5.           Limitation on Issuance of Future Priced Securities.  For a period
of one year after the Effective Date , the Company shall not issue any “Future
Priced Securities” as such term is described by the rules and regulations of the
Financial Industry Regulatory Authority.
 
4.6.           Indemnification of Investors.  In addition to the indemnity
provided in the Registration Rights Agreement, the Company will indemnify and
hold the Investors and their directors, officers, shareholders, partners,
employees and agents (each, an “Investor Party”) harmless from any and all
losses, liabilities, obligations, claims, contingencies, damages, costs and
expenses, including all judgments, amounts paid in settlements, court costs and
reasonable attorneys’ fees and costs of investigation that any such Investor
Party may suffer or incur as a result of or relating to any misrepresentation,
breach or inaccuracy of any representation, warranty, covenant or agreement made
by the Company in any Transaction Document.  Except as otherwise set forth
herein, the mechanics and procedures with respect to the rights and obligations
under this Section 4.6 shall be the same as those set forth in Section 5 of the
Registration Rights Agreement.
 
4.7.           Non-Public Information.  The Company covenants and agrees that
neither it nor any other Person acting on its behalf will provide any Investor
or its agents or counsel with any information that the Company believes
constitutes material non-public information, unless prior thereto such Investor
shall have executed a written agreement regarding the confidentiality and use of
such information.  The Company understands and confirms that each Investor shall
be relying on the foregoing representations in effecting transactions in
securities of the Company.
 
12

--------------------------------------------------------------------------------


 
4.8.           Listing of Shares.  The Company agrees, (i) if the Company
applies to have the Common Stock traded on any other Trading Market, it will
include in such application the Shares and the Warrant Shares, and will take
such other action as is necessary or desirable to cause the Shares and the
Warrant Shares to be listed on such other Trading Market as promptly as
possible, and (ii) it will take all action reasonably necessary to continue the
listing and trading of its Common Stock on a Trading Market and will comply in
all material respects with the Company’s reporting, filing and other obligations
under the bylaws or rules of the Trading Market.
 
4.9.           Use of Proceeds.  The Company will use the net proceeds from the
sale of the Shares hereunder for working capital, equipment/infrastructure,
facility development and business development purposes and to cover fees and
expenses associated with this offering and not for the satisfaction of any
portion of the Company’s debt (other than payment of trade payables and accrued
expenses in the ordinary course of the Company’s business and consistent with
prior practices), or to redeem any Common Stock or Common Stock Equivalents.
 
4.10          Lock-Up Agreements.  The Company’s President and CEO have entered
into an agreement with the Placement Agent, under which each such executive
officer has agreed, without the prior written consent of the Placement Agent,
not to offer, pledge, sell, contract to sell, sell any option or contract to
purchase, purchase any option or contract to sell, sell stock short, grant any
option, right or warrant to purchase, lend or otherwise transfer or dispose of
any shares of Common Stock or enter into any swap or other arrangement that
transfers any economic consequences of ownership of Common Stock prior to the
Effective Date of the Registration Statement, nor to engage in any of the
preceding activities with respect to 50% of the shares of Common Stock held by
such persons for a period of 45 days following the Effective Date of the
Registration Statement.


4.11          Reservation of Shares.  For so long as any of the Warrants remain
outstanding and unexpired, the Company shall take all action necessary to at all
times have authorized, and reserved for the purpose of issuance, no less than
one hundred percent (100%) of the aggregate number of shares of Common Stock
needed to provide for (i) the issuance of the Warrant Shares and (ii) the full
exercise or conversion of all outstanding securities of the Company that are
exercisable for, or convertible into, shares of Common Stock.


 4.12.        Subsequent Registrations.  Other than pursuant to the Registration
Rights Agreement, prior to the first to occur of (a) 30 days after the Effective
Date of a Registration Statement resulting in all Registrable Securities for
which registration is required other than Cut Back Shares (as such terms are
defined in the Registration Rights Agreement) being registered for resale
pursuant to one or more effective Registration Statements or (b) such time as
all Registrable Securities may be sold by the Investors without volume
restrictions pursuant to Rule 144, the Company may not file any registration
statement (other than on Form S-8)  with the Commission with respect to any
securities of the Company.


4.13          Participation Right.  For a period of one year following the
Effective Date of the Registration Statement, Investor is hereby granted the
right to participate in each future equity capital-raising transaction entered
into by the Company prior to the expiration of such one-year period (on the same
terms and conditions as are offered to third party participants in such
transaction), pro rata to the extent of the dollar amount of Investor’s
investment in the Shares. The Company shall provide Investor with not less than
ten days’ prior written notice of Investor’s right to participate in an equity
capital-raising transaction covered by this provision, and Investor shall have
ten days from its receipt or deemed receipt of such notice to notify the
Company, in writing, whether it desires to participate. In the event Investor
fails to respond to the Company’s notice within such ten-day period, Investor
shall be deemed not to have exercised its participation right. In the event
Investor provides timely written notice to the Company of its election to
participate in a capital-raising transaction covered by this provision, Investor
shall tender its payment and any required documentation to the Company within
five days following Investor’s written notice of participation to the Company.
In the event Investor fails to make such payment on a timely basis or provide
such documents, Investor’s right of participation under this Section 4.13 with
respect to such transaction or any subsequent transactions shall terminate and
shall thereafter be of no further force or effect.  The right of participation
granted to Investors under this Section 4.13 shall not apply to:
 
(1)           any transaction whereby (i) the Company pays a stock dividend on
its Common Stock or otherwise makes a distribution on any class of capital stock
that is payable in shares of Common Stock, (ii) the Company subdivides
outstanding shares of Common Stock into a larger number of shares, (iii) the
Company combines outstanding shares of Common Stock into a smaller number of
shares or (iv) there is a Fundamental Transaction (as defined in the Warrant);
 
13

--------------------------------------------------------------------------------


 
(2)           the issuance, conversion, exchange or exercise of any securities
pursuant to this Agreement;
 
(3)           the issuance of Common Stock or options exercisable for Common
Stock to employees, officers, consultants or directors of the Company or its
subsidiaries, pursuant to any stock or option plan duly adopted for such
purpose, by a majority of the non-employee members of the Board of Directors or
a majority of the members of a committee of non-employee directors established
for such purpose;
 
(4)           the issuance, conversion, exchange or exercise of any securities
pursuant to any additional equity financings with a higher offering price per
share on its common shares or equity-linked securities of any kind than the Per
Share Purchase Price of the shares of Common Stock issued pursuant to this
Agreement;
 
(5)           the issuance of Common Stock issuable upon the conversion,
exchange or exercise of other securities, warrants, options or similar rights,
which securities were issued before the date of this Agreement, provided such
securities are not amended after the date hereof to increase the number of
shares of Common Stock issuable thereunder or to lower the exercise or
conversion price thereof;
 
(6)           the issuance of Common Stock, options, warrants or other
convertible securities issued to strategic partners of the Company in connection
with transactions consummated with such strategic partners in furtherance of the
Company’s business objectives; or
 
(7)           the issuance of Common Stock in an underwritten public offering.


ARTICLE 5.
CONDITIONS PRECEDENT TO CLOSING
 
5.1.           Conditions Precedent to the Obligations of the Investors to
Purchase Shares.  The obligation of each Investor to acquire Shares and Warrants
at the Closing is subject to the satisfaction or waiver by such Investor, at or
before the Closing, of each of the following conditions:
 
(a)           Representations and Warranties.  The representations and
warranties of the Company contained herein shall be true and correct in all
material respects as of the date when made and as of the Closing as though made
on and as of such date;
 
(b)           Performance.  The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by it at or prior to the Closing;
 
(c)           No Injunction or Action.  No statute, rule, regulation, executive
order, decree, ruling or injunction shall have been enacted, entered,
promulgated or endorsed by any court or governmental authority of competent
jurisdiction that prohibits the consummation of any of the transactions
contemplated by the Transaction Documents; and no Action shall have been
instituted or threatened against the Company or any Subsidiary, or any of the
officers, directors or affiliates of the Company or any Subsidiary seeking to
restrain, prevent or change the transactions contemplated by the Transaction
Documents, or seeking damages in connection with such transactions.
 
(d)           Adverse Changes.  Since the date of execution of this Agreement,
no event or series of events shall have occurred that reasonably could have or
result in a Material Adverse Effect, or could materially adversely affect the
credit standing of the Company or the Subsidiaries, or could materially
adversely affect the financial markets generally;
 
(e)           No Suspensions of Trading in Common Stock; Listing.  Trading in
the Common Stock shall not have been suspended by the Commission or any Trading
Market (except for any suspensions of trading of not more than one Trading Day
solely to permit dissemination of material information regarding the Company) at
any time since the date of execution of this Agreement, and the Common Stock
shall have been at all times since such date listed for trading on a Trading
Market;
 
14

--------------------------------------------------------------------------------


 
(f)           Company Agreements.  The Company shall have delivered:
 
(i)            The Registration Rights Agreement, duly executed by the Company;
and
 
(ii)           The Lock-Up Agreement, duly executed by each of the Company’s CEO
and President.
 
(g)           Company Deliverables.  The Company shall have delivered the
Company Deliverables in accordance with Section 2.2(a); and
 
(h)           Termination.  This Agreement shall not have been terminated as to
such Investor in accordance with Section 6.5.
 
(j)           Opinion of Counsel.  At the Closing, the Investors shall have
received the legal opinion of Seyfarth Shaw LLP, legal counsel to the Company,
dated the date of the Closing, opining as set forth in Annex B hereto; and
 
(j)           Secretary’s Certificate.  The Company shall have delivered to such
Investor a Secretary’s Certificate, dated as of the Closing Date, as to (i) the
resolutions adopted by the Company’s Board of Directors or any committee thereof
approving the transactions contemplated hereby, (ii) the Company’s Certificate
of Incorporation and Bylaws, each as in effect at the Closing, and (iii) the
authority and incumbency of the officers of the Company executing the
Transaction Documents and any other documents required to be executed or
delivered in connection therewith.
 
 5.2.           Conditions Precedent to the Obligations of the Company to Sell
Shares.  The obligation of the Company to sell Shares and Warrants at the
Closing is subject to the satisfaction or waiver by the Company, at or before
the Closing, of each of the following conditions:
 
(a)           Representations and Warranties.  The representations and
warranties of each Investor contained herein shall be true and correct in all
material respects as of the date when made and as of the Closing Date as though
made on and as of such date;
 
(b)           Performance.  Each Investor shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by such Investor at or prior to the Closing;
 
(c)           No Injunction.  No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by the
Transaction Documents;
 
(d)           Investor Deliverables.  Each Investor shall have delivered the
Registration Rights Agreement and a completed copy of the Selling Stockholder
Questionnaire attached thereto, each duly executed by such Investor; and
 
(e)           Termination.  This Agreement shall not have been terminated in
accordance with Section 6.5.
 
ARTICLE 6.
MISCELLANEOUS
 
6.1.           Fees and Expenses.  Each party shall pay the fees and expenses of
its advisers, counsel, accountants and other experts, if any, and all other
expenses incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of the Transaction Documents.  The Company
shall pay all stamp and other taxes and duties levied in connection with the
issuance of the Shares.
 
15

--------------------------------------------------------------------------------


 
6.2.           Entire Agreement.  The Transaction Documents, together with the
Exhibits and Schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements,
understandings, discussions and representations, oral or written, with respect
to such matters, which the parties acknowledge have been merged into such
documents, exhibits and schedules.
 
6.3.           Notices.  Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of (a) the date of
transmission, if such notice or communication is delivered via facsimile
(provided the sender receives a machine-generated confirmation of successful
transmission) at the facsimile number specified in this Section prior to 6:30
p.m. (New York City time) on a Trading Day, (b) the next Trading Day after the
date of transmission, if such notice or communication is delivered via facsimile
at the facsimile number specified in this Section on a day that is not a Trading
Day or later than 6:30 p.m. (New York City time) on any Trading Day, (c) the
Trading Day following the date of mailing, if sent by U.S. nationally recognized
overnight courier service, or (d) upon actual receipt by the party to whom such
notice is required to be given.  The address for such notices and communications
shall be as follows:
 

 
If to the Company:
SinoHub, Inc.
   
6/F, Building 51, Road 5, Qiongyu Road
   
Technology Park, Nanshan District
   
Shenzhen, People’s Republic of China 518057
   
Attn: Chief Executive Officer
   
Facsimile: +86-755-26012224
       
With a copy to:
Seyfarth Shaw LLP
   
2 Seaport Lane, Ste. 300
   
Boston, MA 02210
   
Facsimile:  (617) 946-4801
   
Attn.:  Gregory L. White, Esq.

 

 
If to an Investor:
To the address set forth under such Investor's name on the signature pages
hereof; or such other address as may be designated in writing hereafter, in the
same manner, by such Person.

 
or such other address as may be designated in writing hereafter, in the same
manner, by such Person.
 
6.4.           Amendments; Waivers; No Additional Consideration.  No provision
of this Agreement may be waived or amended except in a written instrument signed
by the Company and Investors holding a majority in interest of the Shares then
outstanding and held by Investors.  No waiver of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.  No consideration shall be offered or
paid to any Investor to amend or consent to a waiver or modification of any
provision of this Agreement unless the same consideration is also offered to all
Investors who then hold Shares.  Without the written consent or the affirmative
vote of each Investor affected thereby, an amendment or waiver under this
Section 6.4 may not waive or amend this Agreement the effect of which would be
to permit the Company to (1) name any Investor as an underwriter in a
Registration Statement without such Investor’s specific written consent thereto,
or (2) not include any Registrable Securities (as defined in the Registration
Rights Agreement) of an Investor in a Registration Statement due to their
refusal to be named as an underwriter therein. The Warrants may only be amended
as provided in Section 13(a) of the Warrants.
 
16

--------------------------------------------------------------------------------


 
6.5.           Termination.  This Agreement may be terminated prior to Closing:
 
(a)           by written agreement of the Investors and the Company; and
 
(b)           by the Company or an Investor (as to itself but no other Investor)
upon written notice to the other, if the Closing shall not have taken place by
6:30 p.m. Eastern time on the Outside Date; provided, that the right to
terminate this Agreement under this Section 6.5(b) shall not be available to any
Person whose failure to comply with its obligations under this Agreement has
been the cause of or resulted in the failure of the Closing to occur on or
before such time.
 
In the event of a termination pursuant to this Section, the Company shall
promptly notify all non-terminating Investors. Upon a termination in accordance
with this Section 6.5, the Company and the terminating Investor(s) shall not
have any further obligation or liability (including as arising from such
termination) to the other (except with respect to breaches of this Agreement)
and no Investor will have any liability to any other Investor under the
Transaction Documents as a result therefrom.
 
6.6.           Construction.  The headings herein are for convenience only, do
not constitute a part of this Agreement and shall not be deemed to limit or
affect any of the provisions hereof.  The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.
 
This Agreement shall be construed as if drafted jointly by the parties, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Agreement or any of the
Transaction Documents.  In addition, each and every reference to share prices
and shares of Common Stock in any Transaction Document shall be subject to
adjustment for reverse and forward stock splits, stock dividends, stock
combinations and other similar transactions of the Common Stock that occur after
the date of this Agreement.
 
6.7.           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted
assigns.  The Company may not assign this Agreement or any rights or obligations
hereunder without the prior written consent of the Investors. Any Investor may
assign any or all of its rights under this Agreement to any Person to whom such
Investor assigns or transfers any Shares, provided such transferee agrees in
writing to be bound, with respect to the transferred Shares, by the provisions
hereof that apply to the “Investors.”
 
6.8.           No Third-Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except as otherwise set forth in Section 4.7 (as to each
Investor Party).
 
6.9.           Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof.  Each
party agrees that all Actions concerning the interpretations, enforcement and
defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
Affiliates, employees or agents) shall be commenced exclusively in the state or
federal courts located in the State of New York.  Each party hereto hereby
irrevocably submits to the exclusive jurisdiction of the United States District
Court for the Southern District of New York and any state court located in New
York County, New York for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein (including with respect to the enforcement of the any of the Transaction
Documents), and hereby irrevocably waives, and agrees not to assert in any
Action, any claim that it is not personally subject to the jurisdiction of any
such courts, or that such Action has been commenced in an improper or
inconvenient forum.  Each party hereto hereby irrevocably waives personal
service of process and consents to process being served in any such Action by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law.  Each party hereto hereby irrevocably waives, to the fullest
extent permitted by applicable law, any and all right to trial by jury in any
legal Action arising out of or relating to this Agreement or the transactions
contemplated hereby.  If either party shall commence an Action to enforce any
provisions of a Transaction Document, then the prevailing party in such Action
shall be reimbursed by the other party for its reasonable attorneys’ fees and
other costs and expenses incurred with the investigation, preparation and
prosecution of such Action.
 
17

--------------------------------------------------------------------------------


 
6.10.         Survival.  The representations, warranties, agreements and
covenants contained herein shall survive the Closing and the delivery of the
Shares.
 
6.11.         Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.
 
6.12.         Severability.  If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
 
6.13.         Rescission and Withdrawal Right.  Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) the
Transaction Documents, whenever any Investor exercises a right, election, demand
or option under a Transaction Document and the Company does not timely perform
its related obligations within the periods therein provided, then such Investor
may rescind or withdraw, in its sole discretion from time to time upon written
notice to the Company, any relevant notice, demand or election in whole or in
part without prejudice to its future actions and rights.
 
6.14.         Replacement of Shares.  If any certificate or instrument
evidencing any Shares is mutilated, lost, stolen or destroyed, the Company shall
issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested.  If a replacement certificate or instrument evidencing
any Shares is requested due to a mutilation thereof, the Company may require
delivery of such mutilated certificate or instrument as a condition precedent to
any issuance of a replacement.
 
6.15.         Remedies.  In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Investors and the Company will be entitled to specific performance under the
Transaction Documents.  The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agrees to waive in
any action for specific performance of any such obligation the defense that a
remedy at law would be adequate.
 
6.16.         Payment Set Aside.  To the extent that the Company makes a payment
or payments to any Investor pursuant to any Transaction Document or an Investor
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.
 
18

--------------------------------------------------------------------------------


 
6.17.         Independent Nature of Investors’ Obligations and Rights.  The
obligations of each Investor under any Transaction Document are several and not
joint with the obligations of any other Investor, and no Investor shall be
responsible in any way for the performance of the obligations of any other
Investor under any Transaction Document.  The decision of each Investor to
purchase Shares pursuant to the Transaction Documents has been made by such
Investor independently of any other Investor.  Nothing contained herein or in
any Transaction Document, and no action taken by any Investor pursuant thereto,
shall be deemed to constitute the Investors as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Investors are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Documents.  Each
Investor acknowledges that no other Investor has acted as agent for such
Investor in connection with making its investment hereunder and that no Investor
will be acting as agent of such Investor in connection with monitoring its
investment in the Shares or enforcing its rights under the Transaction
Documents.  Each Investor shall be entitled to independently protect and enforce
its rights, including without limitation the rights arising out of this
Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Investor to be joined as an additional party in any
proceeding for such purpose.  The Company acknowledges that each of the
Investors has been provided with the same Transaction Documents for the purpose
of closing a transaction with multiple Investors and not because it was required
or requested to do so by any Investor.
 
 


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES FOLLOW]
 
 
 
 
 
 
 
19

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 

 
SINOHUB, INC.
                   
By:
 /s/Henry T. Cochran
     
Name: Henry T. Cochran
     
Title: Chief Executive Officer
 

 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES FOR INVESTORS FOLLOW]
 
 
 
 
 
 
 
Company Signature Page to Securities Purchase Agreement

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
 

 
NAME OF INVESTOR
     
 Whitebox Intermarket Partners, L.P.
     
By:
 /s/Mark Strefling
   
Name:Mark Strefling
   
Title:CLO

 

 
Investment Amount:  $         
 160,000
     
Tax ID No.:                  
 

 
 

 
ADDRESS FOR NOTICE
     
c/o:
 Whitebox Advisors, LLC

 

 
Street:
 3033 Excelsior Blvd., Suite 300

 

 
City/State/Zip:
 Minneapolis, MN 55416-4675

 

 
Attention:
 Barb Reller

 

 
Tel:
 612-253-6014

 

 
Fax:
 612-253-6114

 
 

 
DELIVERY INSTRUCTIONS
(if different from above)
     
c/o:
 Same as above

 

 
Street:
 

 

 
City/State/Zip:
 

 

 
Attention:
 

 

 
Tel:
 

 
 
Investor Signature Page to Securities Purchase Agreement

--------------------------------------------------------------------------------


 
 IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
 

 
NAME OF INVESTOR
     
 Whitebox Combined Partners, L.P.
     
By:
 /s/Mark Strefling
   
Name:Mark Strefling
   
Title:CLO

 

 
Investment Amount:  $    
840,000
     
Tax ID No.:        
 

 
 

 
ADDRESS FOR NOTICE
     
c/o:
 Whitebox Advisors, LLC

 

 
Street:
 3033 Excelsior Blvd., Suite 300

 

 
City/State/Zip:
 Minneapolis, MN 55416-4675

 

 
Attention:
 Barb Reller

 

 
Tel:
 612-253-6014

 

 
Fax:
 612-253-6114

 
 

 
DELIVERY INSTRUCTIONS
(if different from above)
     
c/o:
 Same as above

 

 
Street:
 

 

 
City/State/Zip:
 

 

 
Attention:
 

 

 
Tel:
 

 
Investor Signature Page to Securities Purchase Agreement

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
 

 
NAME OF INVESTOR
     
 Pandora Select Partners, L.P.
     
By:
 /s/Mark Strefling
   
Name:Mark Strefling
   
Title:CLO

 

 
Investment Amount:  $    
250,000
     
Tax ID No.:        
 

 
 

 
ADDRESS FOR NOTICE
     
c/o:
 Whitebox Advisors, LLC

 

 
Street:
 3033 Excelsior Blvd., Suite 300

 

 
City/State/Zip:
 Minneapolis, MN 55416-4675

 

 
Attention:
 Barb Reller

 

 
Tel:
 612-253-6014

 

 
Fax:
 612-253-6114

 
 

 
DELIVERY INSTRUCTIONS
(if different from above)
     
c/o:
 Same as above

 

 
Street:
 

 

 
City/State/Zip:
 

 

 
Attention:
 

 

 
Tel:
 

 
Investor Signature Page to Securities Purchase Agreement

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
 

 
NAME OF INVESTOR
     
 Whitebox Special Opportunities Fund Series B Partners, L.P.
     
By:
 /s/Mark Strefling
   
Name:Mark Strefling
   
Title:CLO

 

 
Investment Amount:  $    
 160,000
     
Tax ID No.:        
 

 
 

 
ADDRESS FOR NOTICE
     
c/o:
 Whitebox Advisors, LLC

 

 
Street:
 3033 Excelsior Blvd., Suite 300

 

 
City/State/Zip:
 Minneapolis, MN 55416-4675

 

 
Attention:
 Barb Reller

 

 
Tel:
 612-253-6014

 

 
Fax:
 612-253-6114

 
 

 
DELIVERY INSTRUCTIONS
(if different from above)
     
c/o:
 Same as above

 

 
Street:
 

 

 
City/State/Zip:
 

 

 
Attention:
 

 

 
Tel:
 

 
Investor Signature Page to Securities Purchase Agreement

--------------------------------------------------------------------------------


 
 IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
 

 
NAME OF INVESTOR
     
 Famous Link Group Limited
     
By:
 /s/ Yuequin Ying
   
Name:Yuequin Ying
   
Title:Sole Director

 

 
Investment Amount:  $         
 US$300,000
     
Tax ID No.:        
 

 
 

 
ADDRESS FOR NOTICE
     
c/o:
 Dai Zhonglin

 

 
Street:
 Room 2308, Tower A, Time Court, ShuguangXiLi Jia 6

 

 
City/State/Zip:
 Chaoyang District, Beijing, China 100028

 

 
Attention:
 Yuequin Ying

 

 
Tel:
 +86 5867 8962

 

 
Fax:
 +86 10 5867 8963

 
 

 
DELIVERY INSTRUCTIONS
(if different from above)
     
c/o:
 

 

 
Street:
 

 

 
City/State/Zip:
 

 

 
Attention:
 

 

 
Tel:
 

 
Investor Signature Page to Securities Purchase Agreement

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
 

 
NAME OF INVESTOR
     
 Cranshire Capital L.P.
     
By:
 /s/ Keith Goodman
   
Name:Keith Goodman
   
Title:COO – Downsview Capital Inc. – the G.P.

 

 
Investment Amount:  $    
 249,999.00
     
Tax ID No.:        
 

 
 

 
ADDRESS FOR NOTICE
     
c/o:
 

 

 
Street:
 3100 Dundee #703

 

 
City/State/Zip:
 Northbrook, IL 60602

 

 
Attention:
 Mitchell Kopic

 

 
Tel:
 847-562-9030

 

 
Fax:
 847-562-9031

 
 

 
DELIVERY INSTRUCTIONS
(if different from above)
     
c/o:
 

 

 
Street:
 

 

 
City/State/Zip:
 

 

 
Attention:
 

 

 
Tel:
 

 
Investor Signature Page to Securities Purchase Agreement

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
 

 
NAME OF INVESTOR
     
 Capital Ventures International by Heights Capital Management Its Authorized
Agent
     
By:
 /s/Martin Kobinger
   
Name:Martin Kobinger
   
Title:Investment Manager

 

 
Investment Amount:  $    
 300,000
     
Tax ID No.:        
 

 
 

 
ADDRESS FOR NOTICE
     
c/o:
 Heights Capital Management

 

 
Street:
 101 California Street, Suite 3250

 

 
City/State/Zip:
 San Francisco, CA 94111

 

 
Attention:
 Sam Winer

 

 
Tel:
 415-403-6500

 

 
Fax:
 415-403-6526

 
 

 
DELIVERY INSTRUCTIONS
(if different from above)
     
c/o:
 Heights Capital Management Attn:  Brad Alles

 

 
Street:
 401 City Line Drive, Suite 220

 

 
City/State/Zip:
 Bala Cynwynd, PA 19004

 

 
Attention:
 Brad Alles

 

 
Tel:
 415-403-6500

 
Investor Signature Page to Securities Purchase Agreement

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
 

 
NAME OF INVESTOR
     
 Iroquois Master Fund Ltd.
     
By:
 /s/:Joshua Silverman
   
Name:Joshua Silverman
   
Title:Authorized Signatory

 

 
Investment Amount:  $    
 249,999
     
Tax ID No.:        
 

 
 

 
ADDRESS FOR NOTICE
     
c/o:
 

 

 
Street:
 641 Lexington Ave., 26th Floor

 

 
City/State/Zip:
 New York, NY 10022

 

 
Attention:
 Josh Silverman

 

 
Tel:
 212-974-3070

 

 
Fax:
 212-207-3452

 
 

 
DELIVERY INSTRUCTIONS
(if different from above)
     
c/o:
 

 

 
Street:
 

 

 
City/State/Zip:
 

 

 
Attention:
 

 

 
Tel:
 

 
Investor Signature Page to Securities Purchase Agreement

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
 

 
NAME OF INVESTOR
     
 Ramius Navigation Master Fund, Ltd.
     
By:
 /s/Owen Littman
   
Name:Owen Littman
   
Title:Authorized Signatory

 

 
Investment Amount:  $    
 275,000
     
Tax ID No.:        
 

 
 

 
ADDRESS FOR NOTICE
     
c/o:
 Ramius, LLC

 

 
Street:
 599 Lexington Ave.,20th Floor

 

 
City/State/Zip:
 New York, NY 10022

 

 
Attention:
 Jeffrey Smith/Owen Littman

 

 
Tel:
 212-845-7900

 

 
Fax:
 212-845-7990

 
 

 
DELIVERY INSTRUCTIONS
(if different from above)
     
c/o:
Goldman Sachs & Co.

 

 
Street:
 200 West Street, 3rd Floor

 

 
City/State/Zip:
New York, NY 10282

 

 
Attention:
 Jason Eck

 

 
Tel:
 917-343-3878

 
Investor Signature Page to Securities Purchase Agreement

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
 

 
NAME OF INVESTOR
     
 Ramius Enterprise Master Fund Ltd.
     
By:
 /s/Owen Littman
   
Name:Owen Littman
   
Title:Authorized Signatory

 

 
Investment Amount:  $    
 225,000
     
Tax ID No.:        
 

 
 

 
ADDRESS FOR NOTICE
     
c/o:
 Ramius, LLC

 

 
Street:
 599 Lexington Ave.,20th Floor

 

 
City/State/Zip:
 New York, NY 10022

 

 
Attention:
 Jeffrey Smith/Owen Littman

 

 
Tel:
 212-845-7900

 

 
Fax:
 212-845-7990

 
 

 
DELIVERY INSTRUCTIONS
(if different from above)
     
c/o:
 Goldman Sachs & Co.

 

 
Street:
 200 West Street, 3rd Floor

 

 
City/State/Zip:
New York, NY 10282

 

 
Attention:
 Jason Eck

 

 
Tel:
 917-343-3878

 
Investor Signature Page to Securities Purchase Agreement

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
 

 
NAME OF INVESTOR
     
 Hudson Bay Fund LP
     
By:
 /s/
   
Name:Hudson Bay Capital Management LP by Yoav Roth
   
Title:Investment Manager/Authorized Signatory

 

 
Investment Amount:  $    
 102,501
     
Tax ID No.:        
 

 
 

 
ADDRESS FOR NOTICE
     
c/o:
 Hudson Bay Capital Management LP

 

 
Street:
 120 Broadway, 40th Floor

 

 
City/State/Zip:
 New York, New York 10271

 

 
Attention:
 Yoav Roth

 

 
Tel:
 (212) 571-1244

 

 
Fax:
 (646) 214-7946

 
 

 
DELIVERY INSTRUCTIONS
(if different from above)
     
c/o:
 

 

 
Street:
 

 

 
City/State/Zip:
 

 

 
Attention:
 

 

 
Tel:
 

 
Investor Signature Page to Securities Purchase Agreement

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
 

 
NAME OF INVESTOR
     
 Octagon Capital Partners
     
By:
 /s/ Steven Hart
   
Name:Steven Hart
   
Title:General Partner

 

 
Investment Amount:  $    
 99,999
     
Tax ID No.:        
 

 
 

 
ADDRESS FOR NOTICE
     
c/o:
 Steven Hart

 

 
Street:
 155 West 68th Street #27E

 

 
City/State/Zip:
 New York, New York 10023

 

 
Attention:
 

 

 
Tel:
 917-658-7878

 

 
Fax:
 

 
 

 
DELIVERY INSTRUCTIONS
(if different from above)
     
c/o:
 

 

 
Street:
 

 

 
City/State/Zip:
 

 

 
Attention:
 

 

 
Tel:
 

 
Investor Signature Page to Securities Purchase Agreement

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
 

 
NAME OF INVESTOR
     
 Crescent Ridge Partners, LP
     
By:
 /s/Kenneth Holz
   
Name:Kenneth Holz
   
Title:CFO

 

 
Investment Amount:  $    
 450,000
     
Tax ID No.:        
 

 
 

 
ADDRESS FOR NOTICE
     
c/o:
 

 

 
Street:
 10 Forest Avenue

 

 
City/State/Zip:
 Paramus, NJ 07652

 

 
Attention:
 Ken Holz

 

 
Tel:
 201-845-2203

 

 
Fax:
 201-843-1721

 
 

 
DELIVERY INSTRUCTIONS
(if different from above)
     
c/o:
 

 

 
Street:
 

 

 
City/State/Zip:
 

 

 
Attention:
 

 

 
Tel:
 

 
Investor Signature Page to Securities Purchase Agreement

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
 

 
NAME OF INVESTOR
     
 Cape One Financial L.P.
     
By:
     
Name:Reid Drescher
   
Title:Managing Member

 

 
Investment Amount:  $    
200,000 
     
Tax ID No.:        
 

 
 

 
ADDRESS FOR NOTICE
     
c/o:
 Cape One Financial L.P

 

 
Street:
 410 Park Ave., 15th Floor

 

 
City/State/Zip:
 New York, NY 10022

 

 
Attention:
 Reid Drescher

 

 
Tel:
 212-446-6123

 

 
Fax:
 212-446-6179

 
 

 
DELIVERY INSTRUCTIONS
(if different from above)
     
c/o:
 

 

 
Street:
 

 

 
City/State/Zip:
 

 

 
Attention:
 

 

 
Tel:
 

 
 
Investor Signature Page to Securities Purchase Agreement

--------------------------------------------------------------------------------
